The relator was charged in the justice court of Dallas County with the offense of murder with malice. Bail was fixed by the justice of the peace at $25,000.00. On the 9th of October, 1943, appellant filed his application in the district court for a writ of habeas corpus, asking for the reduction of bond. Upon a hearing on the writ of habeas corpus the relator was remanded to custody without bond. From this order remanding him he has perfected this appeal. Since such hearing the grand jury of Dallas County has returned an indictment charging the relator with murder, the indictment having been returned on the 20th day of October, 1943.
The State has filed a motion to dismiss this appeal in which it sets out the return of the indictment as grounds and attaches a certified copy of the same. The question has become moot and the motion will be granted. 21 Tex. Jur., page 481; Ex parte McDonald, 65 S.W. 188.
Appeal is dismissed. *Page 342